DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outside" in lines 4/5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the surface" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, lines 9-10 recite that the end portion is in elastic contact with the buckle – this limitation renders the claim indefinite because it is unclear what structure is meant by the phrase “elastic contact”.
Claim 1, line 10 also recites “at this time” rendering the claim indefinite because it is unclear what “this time” is. For examination it will be treated as reciting “wherein when the first spring….”.
Claim 1 also recites that the first and second spring have a “released state” which renders the claim indefinite. In particular, it does not appear that either spring is ever actually in a “released” state (i.e. uncompressed state). In order for the button and buckle to operate as disclosed, the springs 4 and 5 
Claim 5 recites the limitation "the inside" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the inside" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the middle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the inside the slot hole" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9 are also indefinite because they depend from indefinite claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faifer (US 9,664,480).
Regarding claim 1, Faifer discloses an easily lockable and unlockable handgun holster 10, comprising a case 14, a button 48/50, a buckle 46, a first spring 66B, and a second spring 66A, wherein an accommodating cavity 60 is provided on a side of the case; the button, the buckle, the first spring, and the second spring are disposed in the accommodating cavity; one end 54 of the button further penetrates to the outside of the accommodating cavity, the button is rotatably fixed on the case (see 98); one end of the first spring is connected to the button (at lead line 112), the other end is connected to the surface of the case (see Figure 4); a slot hole 76/80 is provided in the case, the buckle 46 is 
Regarding claim 9, a through hole 90 is provided in the middle of the buckle, a rotating shaft 78 penetrates the through hole, two ends of the rotating shaft are respectively rotatably fixed to the inside the slot hole 76/80, respectively, an upper left surface 88 of the buckle is connected to the second spring, an upper right surface 86 of the buckle is in contact with the button, and a clamping slot 82 for clamping a trigger guard of a handgun is provided on a lower surface of the buckle.
Allowable Subject Matter
Claims 2-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588. The examiner can normally be reached Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY N SKURDAL/               Primary Examiner, Art Unit 3734